Name: 95/342/EC: Commission Decision of 27 July 1995 on treatment of milk and milk-based products for human consumption from third countries or parts of third countries where there is a risk of foot-and-mouth disease
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  tariff policy;  cooperation policy;  food technology;  agricultural activity;  trade
 Date Published: 1995-08-24

 Avis juridique important|31995D034295/342/EC: Commission Decision of 27 July 1995 on treatment of milk and milk-based products for human consumption from third countries or parts of third countries where there is a risk of foot-and-mouth disease Official Journal L 200 , 24/08/1995 P. 0050 - 0051COMMISSION DECISIONof 27 July 1995on treatment of milk and milk-based products for human consumption from third countries or parts of third countries where there is a risk of foot-and-mouth disease(Text with EEA relevance)(95/342/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIESHaving regard to the Treaty establishing the European Community, Having regard to Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (1) as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 23 (3) (d) thereof; Whereas milk and milk-based products for human consumption from certain third countries or parts of third countries may present a risk from the point of view of foot-and-mouth disease; Whereas the types of treatment to be prescribed for milk and milk-based products for human consumption from such third countries or parts of third countries should be established; Whereas the types of treatment are to be listed on the model health certificates for imports of milk and milk-based products from third countries or parts of third countries where there is a risk of foot-and-mouth disease; Whereas the types of treatment to be prescribed must have a scientific basis of the sort recommended by the Scientific Veterinary Committee and must take account of public and animal health protection requirements; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Milk and milk-based products for human consumption from third countries or parts of third countries where an outbreak of foot-and-mouth disease has occurred within the last 12 months or which have carried out vaccination against foot-and-mouth disease in the last 12 months must, before they are introduced onto Community territory, undergo: (a) sterilization such that it has an F ° value equal to or higher than 3; or(b) an initial heat treatment having an effect at least equivalent to that achieved by pasteurization at a temperature of at least 72 °C for at least 15 seconds, so as to produce a negative reaction to the phosphatase test, followed by: (i) a second heat treatment involving high-temperature pasteurization, UHT or sterilization, so as to produce a negative reaction to the peroxidase test; or(ii) in the case of milk powder or a dry milk-based product, a second heat treatment having an effect at least equivalent to that achieved by the first heat treatment, so as to produce a negative reaction to the phosphatase test, followed by a drying process; or(iii) an acidification process such that the pH value is lowered and kept below 6 for at least one hour. Article 2 This Decision shall apply from 2 February 1996. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 July 1995. For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 14. 9. 1992, p. 1.